NO. 07-11-00329-CR, 07-11-00330-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      MAY 31, 2012


                       TERRY LYNN FLEETWOOD, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 63,731-D; HONORABLE RICHARD DAMBOLD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       Appellant, Terry Lynn Fleetwood, was convicted of aggravated sexual assault

(Cause No. 07-11-00329-CR), and aggravated assault (Cause No. 07-11-00330-CR).

On August 9, 2011, appellant filed notices of appeal in each cause.             Appellant’s

appointed counsel has filed a motion to permanently abate this appeal, and has

provided this Court a certified copy of appellant’s death certificate stating that appellant
died on April 5, 2012.1 At the time of appellant’s death, no mandate from this Court had

been issued.


        If an appellant in a criminal case dies after an appeal is perfected but before the

mandate of the appellate court is issued, the appeal should be permanently abated.

TEX. R. APP. P. 7.1(a)(2). The death of an appellant during the pendency of his appeal

deprives an appellate court of jurisdiction.      Hanson v. State, 790 S.W.2d 646, 646

(Tex.Crim.App. 1990) (en banc).          Consequently, these appeals and any further

proceedings are ordered permanently abated.




                                                         Mackey K. Hancock
                                                              Justice

Do not publish.




        1
            We note that appellant’s appointed counsel filed appellant’s brief on March 14,
2012.
                                              2